Title: To George Washington from Henry Merttins Bird, 23 January 1790
From: Bird, Henry Merttins
To: Washington, George



Sir,
Charleston [S.C.] 23 Jany 1790

The public debt of the United States of America being to be taken into consideration during the present Session of Congress, it is probable that for the purpose of raising a sum of money in Europe, an Agent or Agents may be wanted to negociate a loan, or to undertake the payment of interest to the European creditors of the united States.
Conceiving that to answer this purpose it may be thought necessary that the Appointment shou’d be given to some person or persons resident in London, I presume to offer the services of the house of Henry Merttins Bird, Benjamin Savage & Robert

Bird, known under the firm of Bird, Savage, & Bird, American merchants of London, in which I am a partner.
Should it be thought that one house is not competent to an appointment of so much trust, the house of William Manning senr, William Manning junr, & Benjamin Vaughan, known under the firm of Mannings & Vaughan, merchants of London might be added.
I trust that on enquiry of the most honble Ralph Izard Esqr. or the honble William Smith Esqr the competency of one or both these houses will be found equal to the undertaking, & shou’d they be thought worthy of the trust I will immediately have the honor to attend at New York to take your Excellency’s commands. I have the honor to be with sentiments of the most profound respect, Sir, Your Excellency’s most obedient & most devoted humble Servant

H. M. Bird

